Citation Nr: 1237311	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-50 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hydroceles and an epididymal cyst on the right testicle, claimed as growth on testicle.  

2.  Entitlement to a rating in excess of 10 percent for gastritis and duodenitis, claimed as acid reflux.

3.  Entitlement to a rating in excess of 10 percent for allergic rhinitis with X-ray findings of chronic left maxillary sinustitis, claimed as a sinus condition.

4.  Entitlement to a rating in excess of 30 percent for asthma.

5.  Entitlement to an increased rating for moderate degenerative disc space disease L4-L5, evaluated as 10 percent disabling prior to November 30, 2010, and as 20 percent disabling beginning November 30, 2010.

6.  Entitlement to an increased rating for patellar chondromalacia of the right knee, evaluated as noncompensably disabling prior to November 30, 2010, and as 10 percent disabling beginning November 30, 2010.
7.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an increased rating for allergic rhinitis with X-ray findings of chronic left maxillary sinusitis, claimed as a sinus condition, entitlement to an increased rating for patellar chondromalacia of the right knee, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period of time on appeal, the Veteran's bilateral hydroceles and an epididymal cyst on the right testicle, claimed as growth on testicle has not required long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management. 

2.  For the period of time on appeal, the Veteran's gastritis and duodenitis, claimed as acid reflux has been manifested by symptoms of pyrosis or heartburn, nighttime regurgitation, and vomiting caused by asthmatic coughing.  There is no evidence of dysphagia or epigastric distress, substernal or arm or shoulder pain, or considerable impairment of health.  

3.  For the period of time on appeal, the Veteran's asthma has not been manifested by either FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent; required at least monthly visits to a physician for care of exacerbations; or required intermittent courses of systemic corticosteroids at least three times per year.

4.  Prior to November 30, 2010, the Veteran's low back disability was manifested by full range of motion of the thoracolumbar spine; there was no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.

5.  For the period beginning November 30, 2010, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine of no less than 53 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for bilateral hydroceles and an epididymal cyst on the right testicle, claimed as growth on testicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 7525 (2012). 
2.  The criteria for a disability rating in excess of 10 percent for gastritis and duodenitis, claimed as acid reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.20, Diagnostic Code 7346 (2012).

3.  The criteria for a disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2012).

4.  Prior to November 30, 2010, the criteria for a rating in excess of 10 percent for moderate degenerative disc space disease L4-L5 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5237 (2012).

5.  For the period beginning November 30, 2010, the criteria for a rating in excess of 20 percent for moderate degenerative disc space disease L4-L5 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided VCAA notice in a November 2008 letter.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores in the November 2008 letter. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in December 2008 and November 2010, to evaluate his service-connected disabilities.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in November 2010.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that when a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Bilateral Hydroceles and Epididymal Cyst on the Right Testicle, 
Claimed as Growth on Testicle

The Board notes that epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis."  Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), 627.  ?

Orchitis is swelling (inflammation) of one or both of the testicles.  
Epididymo-orchitis is an inflammation of the epididymis and/or testis.  It is usually due to infection, most commonly from a urine infection or a sexually transmitted infection.

For chronic epididymitis, Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provide that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a November 2001 rating decision, the RO granted service connection for bilateral hydroceles and an epididymal cyst on the right testicle, claimed as growth on testicle, with a noncomepensable evaluation, effective October 15, 2001.

In October 2008, the Veteran filed a claim for a total disability rating based on individual unemployability, due to his service-connected disabilities.

The Veteran was afforded a VA examination in December 2008, in response to his claim for an increased rating.  The Veteran reported that his bilateral hydroceles and epididymal cyst on the right testicle was still present, and had not really changed.  He elected to withdraw from examination of that area during the examination.

During his most recent VA examination in November 2010, the Veteran complained of pain in the right testicle of 3-4/10, which rose to a level of 10/10 if the testicle was hit.  He reported that he was not taking any medication or receiving any treatment for his problem, and denied a history of surgery, including vasectomy or other urinary tract surgery; urinary tract infections; renal colic; bladder stones; or acute nephritis.  He also indicated that he had never been hospitalized for urinary tract disease or a history of neoplasm, and he denied having any invasive or noninvasive procedures.  He also denied any problems with urination, urinary incontinence, or episodes of renal dysfunction, and denied the need for catheterization, dilations, or change to his diet or medications.

Physical examination of the abdomen showed no palpable masses or tenderness or evidence of organomegaly.  He had normal external male genitalia; the testes were 3 cm in diameter; and there was hydrocele palpable bilaterally.  The prostate was 2/4 size, with no palpable nodules.  Scrotal ultrasound showed bilateral hydrocele and epididymal cyst at the right side.  Testicular parenchyma were normal.  The examiner diagnosed bilateral hydrocele and epididymal cyst, on the right side.

VA outpatient treatment records from the VA Medical Center in Kansas City (Kansas City VAMC) dated from December 2006 to February 2009 do not show any treatment for the Veteran's bilateral hydroceles and epididymal cyst.

Upon review, the medical and lay evidence of record does not indicate that the Veteran's condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  Nor does it indicate that the Veteran's disability requires frequent hospitalization (greater than two times/year) and/or continuous intensive management.  Accordingly, a compensable disability rating is not warranted under Diagnostic Code 7525.  38 C.F.R. § 4.115a.  Moreover, there is no evidence of poor renal function to warrant consideration under the criteria for rating renal dysfunction.  

The Veteran is competent to report the symptoms of his testicular disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against the assignment of a compensable rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.115a (2012).

Gastritis and Duodenitis, Claimed as Acid Reflux

The Veteran's gastritis and duodenitis is currently rated under 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7399-7346 (2012), and is thus rated by analogy under DC 7346, which contains the criteria for rating hiatal hernia.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In October 2008, the Veteran filed a claim for a total disability rating based on individual unemployability, due to his service-connected disabilities.

In order for the Veteran to receive a rating in excess of 10 percent, there must be evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The medical evidence of record does not show that this criteria is met.

The Veteran was afforded a VA examination in December 2008, in response to his claim for an increased rating.  The Veteran reported that the medication he was taking did not work at night, and that he had been waking up with really bad heartburn for a couple of months, for which he would chew antacid tablets, in addition to taking prescribed medication.  The Veteran denied any history of hospitalization or surgery relating to the esophagus, history of trauma to the esophagus, history of esophageal neoplasm, or history of nausea, dysphagia or esophageal distress.  He also denied hematemesis or melena or esophageal dilation.  He complained of heartburn several times per week, and weekly nighttime regurgitation of bile-stained fluid and undigested food.  On physical examination, the Veteran's overall general health was good, and there were no signs of anemia.  The examiner diagnosed gastroesophageal reflux disease (GERD).

During his most recent VA examination in November 2010, the Veteran reported that he had been prescribed Omeprazole, twice a day for his symptoms, which included heartburn, but the examiner noted that the medical records showed that the Veteran had not refilled his last 90-day supply of the prescription since March 2010.  The Veteran complained of heartburn when lying down at night, and a burning in his chest when he consumed cold drinks.  He reported that the Omeprazole helped control his problems.  He denied any nausea or vomiting, but he did report asthmatic coughing, which produced vomiting on several occasions.  He also denied any constipation, diarrhea, weight gain or weight loss.  The examiner also noted that the Veteran did not report any periods of incapacitation due to stomach or duodenal disease, or any history of hospitalization, surgery or trauma.

On physical examination, there were no palpable masses or tenderness at the abdomen, and no evidence of organomegaly.  The examiner diagnosed esophagogastroduodenitis, treated with Omeprazole.

VA outpatient treatment records from the Kansas City VAMC dated from December 2006 to February 2009 do not show any treatment for the Veteran's gastritis and duodenitis.  The results from an esophagogastroduodenoscopy (EGD), (test to examine the lining of the esophagus) conducted in April 2011 show that the Veteran's GERD symptoms were partially controlled; there were no alarm symptoms; and that the Veteran was taking his proton-pump inhibitors (PPI), but not as prescribed.

The evidence of record shows that the Veteran complained throughout this period of pyrosis or heartburn, nighttime regurgitation, and vomiting caused by asthmatic coughing.  The evidence does not show that he complained of dysphagia or epigastric pain.  Furthermore, the Veteran did not report that his gastrointestinal symptoms were accompanied by substernal or arm or shoulder pain, as is required for a rating in excess of 10 percent.  Moreover, the evidence does not show that the Veteran's symptoms were productive of considerable impairment of health.  In this regard, on VA examination in December 2008, the Veteran denied any history of hospitalization or surgery relating to the esophagus, and on physical examination, his  overall general health was good.  Furthermore, on VA examination in November 2010, the Veteran reported that he had been prescribed Omeprazole, twice a day, which helped control his symptoms.  On physical examination at that time, the Veteran did not report any periods of incapacitation due to stomach or duodenal disease, or any history of hospitalization, surgery or trauma.  

The record is also void of any evidence of complaints of vomiting, related specifically to the Veteran's gastrointestinal disorder; weight loss; hematemesis; melena; or anemia, or any other symptom combinations productive of severe impairment of health, to warrant a 60 percent rating under Diagnostic Code 7346.  As noted above, he denied any history of nausea, dysphagia, esophageal distress, hematemesis or melena on examination in December 2008.  In November 2010, he denied any nausea, vomiting, diarrhea, weight gain, or weight loss.
Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7346.

The Veteran is competent to report the symptoms of his gastrointestinal disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346. 

Asthma

The Veteran's asthma has been assigned a 10 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran essentially contends that the symptomatology associated with the disability is more severe than is reflected in the 
currently assigned rating.

Under Diagnostic Code 6602, a 10 percent rating is for assignment where pulmonary function testing shows FEV-1 of 71-to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or the requirement for intermittent inhalational or oral 
bronchodilator therapy.

A 30 percent rating requires FEV-1 of 56-to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; the requirement of daily inhalational or oral bronchodilator therapy; or the requirement of inhalational anti-inflammatory medication.

A 60 percent rating is warranted under Diagnostic Code 6602, if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 percent; at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

With respect to pulmonary function testing, the record contains reports of VA examinations during the period on appeal conducted in December 2008 and November 2010.  Neither these examination reports nor any other evidence reflects findings which would warrant a rating in excess of 30 percent for asthma.  

Specifically, in December 2008, the Veteran reported using an albuterol inhaler 3-4 times daily, and denied any clinical visits for exacerbations.  Pulmonary function testing (PFT) showed FEV-1 of 63 percent predicted, and FEV1/FVC of 63.  The diagnosis was mild intermittent asthma with chronic obstructive pulmonary disease (COPD).  

In November 2010, the Veteran reported that he had been using an albuterol multidose inhaler as needed, with relief, including during occasional nighttime awakenings with breathing difficulty.  He also reported two daytime episodes of coughing, which caused him to vomit during previous years.  He complained of constant dyspnea on exertion, but denied any problem with a productive cough, sputum, hemoptysis, or anorexia.  In addition to using his albuterol inhaler, he reported using a mometasone fumarate inhaler and taking formoterol once daily, and montelukast, which he did not use often.  He reported that all the medications gave good relief of his asthmatic episodes.  On physical examination, chest was symmetrical and lungs were clear to percussion and auscultation with no rales, rubs or rhonchi.  Heart sounds were regular and even with no audible murmurs or rubs.  Point of maximum impulse (PMI) was in the 5th interspace at the anterior axillary line.  PFT showed FEV-1 of 90 percent predicted, and FEV1/FVC of 75.  The diagnosis was asthma.

Clearly, as the reported value of FEV1/FVC was no less than 63 percent predicted, the PFT results do not show a basis for a rating in excess of 30 percent.  Given the absence of PFT results which meet the criteria for an increased rating, the Board must turn to other criteria under the current rating schedule to determine if a higher rating is warranted.

A review of the medical records shows that although the Veteran has sought treatment at the Kansas City VAMC for his asthma, he has not had monthly visits to a physician for asthma symptoms.  With respect to corticosteroids, the VA treatment records show that the Veteran has been prescribed albuterol, formoterol and mometasone furoate inhalers for his asthma symptoms.  Thus, there is daily inhalational bronchodilator therapy, but there is no evidence that the Veteran has been taking corticosteroids.

Based on such findings, the Board concludes that the criteria for a 60 percent rating are not met or approximated under Diagnostic Code 6602.

The Veteran is competent to report the symptoms of his asthma.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Degenerative Disc Disease L4-L5

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

In a November 2001 rating decision, the RO granted service connection for moderate degenerative disc space disease at L4-L5, with an evaluation of 20 percent, effective October 15, 2001.

In a July 2003 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected moderate degenerative disc space disease at L4-L5, effective February 14, 2002.

In October 2008, the Veteran filed a claim for a total disability rating based on individual unemployability, due to his service-connected disabilities.

In response to his claim, the Veteran was afforded a VA spine examination in December 2008.  The Veteran complained that his pain levels had gone up, but denied any surgeries or injections to the spine.  He also denied any functional limitations on standing, or the use of any assistive devices for walking.  Gait was normal.  The Veteran also complained of stiffness and pain with flare-ups of back pain 3-4 times per year.  He reported incapacitating episodes lasting 3-4 weeks, but denied any physician ordered bed rest.  During range of motion testing on physical examination, the Veteran demonstrated full range of motion, with no problem leaning forward on the examination table past 90 degrees and sitting in a chair at a 90 degree angle.  The Veteran refused to perform extension exercises, stating that it would cause pain.  Lateral flexion and rotations were also normal, with no objective evidence of pain found by the examiner.  The examiner also noted that there was no limited motion with walking to the examination room or with climbing up on the examination table.  The Veteran denied worsening pain and refused repetitive testing, claiming that it would cause pain.  The examiner noted that objectively, there was no evidence of pain, spasms, atrophy, guarding, tenderness, weakness, or pain with repetitive use.  Motor and sensory examinations were normal with X-ray evidence of mild degenerative changes and narrowing discs.

Outpatient treatment records from the Kansas City VAMC dated from December 2006 to February 2009, show reports of chronic low back pain.  They also show that the Veteran had a history of abuse of Methadone, which was used to treat his back pain.  Physical therapy notes show that the Veteran consistently requested prescription drugs for his low back pain, and that he was non-compliant with exercise and water therapy and that he did not take his prescribed pain medications regularly.  Notes also indicate that the Veteran was issued a TENS unit to treat his back pain.  However, the treatment records also show that the Veteran reported that he only had severe back pain twice a year, albeit so severe that he was required to be on bedrest for 3-4 weeks.  In September 2007, he was noted on examination to have forward flexion of the lumbar spine of 60 percent.  In August 2008, the Veteran reported playing multiple games in a softball tournament, but noted that he took Methadone for his low back pain on that day.  

In a June 2009 rating decision, the RO decreased the evaluation for the Veteran's service-connected moderate degenerative disc space disease at L4-L5 to 10 percent, under Diagnostic Code 5242 (general rating formula for diseases and injuries of the spine), effective October 1, 2009.

In response to his appeal, the Veteran was afforded another VA spine examination in November 2010.  The Veteran reported that he had stopped working one year prior due to back problems.  He complained of continuous back pain, that varied from 3-4/10, to 6/10, to 8/10, depending on his physical activity, and the amount of time spent on his feet.  He reported that he was taking tramadol three to four times per day, but it was not really working.  He denied any incapacitating episodes during the previous year, or flare-ups.  He reported that he was able to walk unaided, without the use of a cane, crutches or walker.  He did report having a back brace, but claimed to only use it when he was lifting something.  He also reported having a TENS unit.  The examiner noted that the Veteran did not have his back brace or TENS unit with him at the examination.  He denied any unsteadiness or history of falls, and reported that he was able to walk 1/4 mile.  He also denied any hospitalizations or surgeries.  

On physical examination, he had normal toe and heel walking, and straight leg raising was positive, bilaterally.  Forward flexion was from 0-53 degrees, with pain at the end; extension from 0-10 degrees, with pain at the end; left lateral flexion 0-24 degrees, with pain at the end, right lateral flexion 0-30 degrees, with pain at the end; left lateral rotation 0-19 degrees, with pain at the end; and right lateral rotation 0-20 degrees, with pain at the end.  There was no additional limitation from repetitive use.  X-rays showed no significant interval change from studies done in December 2008.  They also showed some early spondylosis at L4 and L5, with mild to moderate degenerative disc disease at L4-L5 and some degenerative changes of the facet joints at L5-S1/  The examiner diagnosed degenerative disc disease of L4-l5, mild to moderate, and early spondylosis at L4-L5.

VA outpatient treatment records from the Kansas City VAMC show that in October 2011, the Veteran reported that his low back was stable.  In June 2012, he was seen for low back pain.  The physician suggested that he be scheduled for an MRI, however, the Veteran angrily requested narcotics and left without scheduling the MRI.  

Based on the results of the November 2010 VA examination, in a July 2012 rating decision, the RO increased the evaluation of the Veteran's service-connected mild to moderate degenerative disc space disease at L4-L5 to 20 percent, effective November 30, 2010, under Diagnostic Code 5242.

Period Prior to November 30, 2010

The evidence shows that during this period, the Veteran was able to flex forward well beyond 60 degrees and that he had a combined range of motion in excess of 120 degrees.  Furthermore, there was no evidence on examination in December 2008 of muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor was there any evidence of any neurological deficits.  Accordingly, the Board finds that the evidence required for a 20 percent evaluation under the general rating formula is not shown.  

During the December 2008 VA examination, the Veteran reported flare-ups of incapacitating back pain 3-4 times per year that lasted 3-4 weeks.  However, he denied any "physician-prescribed bed rest," and despite the Veteran's subjective reports during VA outpatient treatment, the evidence of record, including VA outpatient treatment records is negative for any objective evidence of incapacitating episodes or physician prescribed bed rest.  The Board also notes that, despite the Veteran's reports, the December 2008 examiner indicated that there was no objective evidence of pain, spasms, atrophy, guarding, tenderness or weakness on examination, and no objective evidence of pain on repetitive use.  There is no other evidence of functional impairment due to the Veteran's low back disability during this period.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

Period Beginning November 30, 2010

The evidence shows that during this period, the Veteran has been able to flex forward well beyond 30 degrees, and there is no evidence of ankylosis, in that the Veteran retains significant movement in the lumbar spine.  There was also no evidence of any neurological deficits during this period.  Accordingly, the Board finds that the evidence required for a 40 percent evaluation under the general rating formula is not shown.  

During the November 2010 VA examination, the Veteran reported painful motion, but only at the end-range of flexion, extension and rotation.  Furthermore, the examiner noted that there was no additional limitation from repetitive use.  The Veteran also denied any incapacitating episodes or flare-ups of back pain.  He reported that his walking was limited to 1/4 mile, but he also reported that he was able to walk unaided, without the use of an assistive device, and also that although he had a back brace, he only used it when doing heavy lifting.  There is no other evidence of functional impairment due to the Veteran's low back disability.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent prior to November 30, 2010, and against a rating in excess of 20 percent for the period beginning November 30, 2010.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria applied for each individual disability.  He has reported that his low back disability has caused marked interference with employment.  However, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2012).  Therefore, the Board finds that the current 20 percent rating contemplates the effects of the Veteran's low back disability on his occupation and daily functioning, and the disability is not manifested by symptoms outside the rating schedule.  In addition, there is no evidence of record showing that he has required frequent hospitalizations for any of his service-connected disabilities.  Hence, referral for consideration of an extraschedular rating is not warranted.  


ORDER

An increased rating for bilateral hydroceles and epididymal cyst on the right testicle, claimed as growth on testicle, is denied.

An increased rating for gastritis and duodenitis, claimed as acid reflux, is denied.

An increased rating for asthma is denied.

A rating in excess of 10 percent for moderate degenerative disc space disease at L4-L5, prior to November 30, 2010, is denied.

An rating in excess of 20 percent for moderate degenerative disc space disease at L4-L5, for the period beginning November 30, 2010, is denied.


REMAND

The most recent VA examination in connection with the Veteran's service-connected allergic rhinitis with X-ray findings of chronic left maxillary sinusitis (sinus condition) was conducted in December 2008.  When asked about his allergic rhinitis, the Veteran reported that he had taken a couple medications and gone to the emergency room a couple times for sinus pressure in the previous year.  He also reported that he had not been prescribed any antibiotics for his condition.  CT scan showed findings of sinusitis.  The examiner diagnosed allergic rhinitis with current findings of sinusitis per CT scan, which warranted treatment, and which would more likely than not resolve without residuals.

In his June 2009 notice of disagreement and December 2009 VA Form 9, the Veteran, through his representative, argued that the record did not adequately reveal the current state of the Veteran's disability, and that a more current VA examination was required.  The record reflects that a respiratory examination was requested in November 2010.  However, only the Veteran's asthma was evaluated during the November 2010 respiratory examination; his sinus condition was not discussed.  See November 2010 VA respiratory examination report.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected sinus condition.

The most recent VA examination in connection with the Veteran's service-connected patellar chondromalacia of right knee was conducted in November 2010.  The Veteran complained of stiffness in the knee on arising in the morning, with pain at a level of 3-4/10, which dissipate after being up and around for awhile.  He also complained of an occasional aching pain during the day at a level of 3-4/10, which usually cleared up, and aching in the right knee when driving.  He was not taking any medication for his knee.  He did not report any locking or instability or previous swelling, heat, redness, tenderness or drainage.  He denied any flare-ups and reported that he did not use any assistive devices, such as crutches, braces, canes or corrective shoes.  He also denied any hospitalization or surgery for the right knee, or any incapacitating episodes during the previous year.  The Veteran also reported that he was unemployed, but that the knee had no effect on his activities of daily living.

On physical examination, the Veteran demonstrated normal gait and posture.  The knees were symmetrical with no erythema, swelling or tenderness to palpation.  He demonstrated flexion of the right knee from 0-68 degrees, with pain at the end.  The knees were stable in the PA and lateral directions.  The right leg was held rigid at the end of range of motion exhibited.  The examiner also noted that there was no additional limitation from repetitive use.  X-rays revealed the joint spaces were relatively normal.  There were no soft tissue calcifications identified, no calcified loose bodies, and no evidence of chondrocalcinosis.  The examiner diagnosed muscular tension and rigidity of the right knee.

Based on the results of the November 2010 VA examination, in a July 2012 rating decision, the RO increased the evaluation of the Veteran's service-connected patellar chondromalacia of the right knee to 10 percent, effective November 30, 2010.

While the November 2010 examiner provided findings with regard to the Veteran's flexion of the right knee, and noted that there was no evidence of loose bodies on X-ray, he did not provide any findings related to extension of the right knee, which are necessary to accurately rate the disability under Diagnostic Code 5261.  Thus, this examination is not adequate for rating purposes because it does not contain information relating to all of the criteria for rating the disability.  See 38 C.F.R. § 4.2 (2012) (If the findings on an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Specifically, the Veteran should be examined for any limitation of flexion and extension of the right knee.  The Veteran should also be evaluated for any ankylosis of the right knee, malunion of the tibia and fibula of the right knee, or nonunion of the tibia and fibula of the right knee.  The examiner should also note whether the Veteran's right knee disability is marked, moderate or slight.  The Board notes that throughout the pendency of the appeal, the Veteran's right knee disability has been rated as noncompensable and as 10 percent disabling.  However, the diagnostic criteria pertaining to limitation of motion of the leg provide for ratings in excess of 0 and 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2012).  

Accordingly, a current examination, which includes a review of the claims file and contains sufficient findings to evaluate the claim under the relevant diagnostic criteria is necessary.  

The Board also notes that the Veteran's TDIU claim is inextricably intertwined with the issues of entitlement to an increased rating for a sinus condition, and entitlement to an increased rating for a right knee disability, and cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Lastly, the Board notes that the claims file does not contain any treatment records dated after February 2009.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.
The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected sinus condition and/or right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from February 2009 to the present.  

2.  After completing the above action, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the current degree of severity of the Veteran's service-connected allergic rhinitis with X-ray findings of chronic left maxillary sinusitis.  The claims folder must be made available to and be reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected allergic rhinitis with X-ray findings of chronic left maxillary sinusitis.  

The examiner should also provide an opinion as to whether the Veteran's service-connected sinus condition would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. 

The rationale for all opinions expressed should also be provided.

3.  The Veteran should also be afforded a VA examination by a physician with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion, including flexion and extension, in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should also comment on the severity of the Veteran's service-connected right knee disability, specifically noting whether the disability is considered slight, moderate or severe..

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  In so doing, the examiner should address at which degree the Veteran began to experience pain.

The examiner should also provide an opinion as to whether the Veteran's service-connected right knee disability would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. 

The rationale for all opinions expressed should also be provided.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  

5.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


